Citation Nr: 1546168	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a digestive disorder, claimed as gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned. A transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is reasonably shown to be causally related to noise exposure during active duty service.

2.  The Veteran's tinnitus is reasonably shown to be causally related to noise exposure during active duty service.

3.  The Veteran's GERD is reasonably shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Service connection for GERD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the benefits sought are being granted, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) and of the adequacy of the notice the Veteran received at the hearing is not necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Bilateral Hearing Loss and Tinnitus

It is not in dispute that the Veteran has bilateral hearing loss, as such disability is diagnosed including by VA examination, and tinnitus, as tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   The Veteran's service personnel records show he served as a heating system specialist.  In August 2015, he testified he constantly used high pressure steam to clean aircraft and that the steam caused a loud, high-pitched whistling sound.  Thus, considering the Veteran's service personnel records and his sworn testimony, the Board finds that exposure to noise in service is conceded.  


What he still must show to establish service connection for his bilateral hearing loss and tinnitus is that the current disabilities are related to the noise trauma in service.  In this regard, the Veteran testified that he was exposed to constant noise in service due to his military occupational specialty and that he experienced ringing in his ears that began in service and has continued since.  In July 2013, the Veteran submitted an opinion from a private audiologist who opined that the Veteran's high frequency sensorineural hearing loss is indicative of noise exposure and that it is more than likely that his hearing loss and tinnitus are due to his military noise exposure.  As this audiologist cited to the Veteran's history of military noise exposure and included a rationale in support of her opinion (i.e., that the configuration of the Veteran's hearing loss suggested that hearing loss and tinnitus are related to noise exposure), the Board finds this opinion to be of substantial probative value.

The Board acknowledges the October 2012 VA examiner's opinion in which the examiner opined that the Veteran's hearing loss was less likely related to noise exposure in service based primarily on a finding that there were no significant threshold shifts or evidence of hearing loss in service.  The Board finds that this opinion is inadequate for rating purposes.  Under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For this reason, the Board finds the October 2012 opinion to be less probative than the July 2013 private medical opinion. 

The Board does note, however, that the VA examiner found that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  As the Board grants service connection for hearing loss, the Board finds that the medical evidence already of record also supports the granting of service connection for tinnitus.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his bilateral hearing loss and tinnitus are causally related to noise exposure in service, and that service connection for bilateral hearing loss and tinnitus is warranted.

GERD

It is not in dispute that the Veteran has GERD.  Such disability is diagnosed, including by VA examination.  The Veteran's service treatment records (STRs) show treatment and complaints of stomach pains, nausea, heartburn, burning, epigastric distress, and a duodenal ulcer.  On December 1971 separation examination, it was noted that the Veteran had a peptic ulcer, which resolved with no sequela.  The Veteran has testified that he suffered gastrointestinal problems in service and that these problems have continued since.  In a July 2012 statement, the Veteran's primary care physician indicated that he has experienced reflux esophagitis symptoms since 1971 and is currently being seen and treated for intermittent GERD symptoms.  The physician opined that it is at least as likely as not that the Veteran's current gastrointestinal symptoms are related to his service.  This physician cited to the factual record, notably that the Veteran was treated for gastrointestinal problems in service, and indicated that such symptoms have persisted since service to the present.  One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  Here, the Veteran has reported and testified under oath that he developed gastrointestinal problems in service and has experienced continuity of symptoms since.  His statements are corroborated by the July 2012 opinion from his primary care physician.  The Board finds no reason to question the Veteran's accounts, which are supported by a physician's opinion.  

The Board acknowledges the October 2012 VA examiner's opinion, but finds that it is entitled to less probative value.  In this regard, the examiner seems only to consider whether the Veteran's current GERD is related to his duodenal ulcer in service.  However, a review of the Veteran's STRs reflects many instances of gastrointestinal treatment in service and not only a singular instance of treatment for a duodenal ulcer.  Thus, this opinion is inadequate for rating purposes.

Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that he is shown to have had a digestive disorder, now diagnosed as GERD, that became manifest in service and has persisted.  All of the requirements for establishing service connection are met; service connection for GERD is warranted.









							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for GERD is granted.


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


